Memorandum by the Court.
Appeal from an order of the County Court of Franklin County, entered April 4, 1967 which denied, without a hearing, a motion to vacate a corrected judgment of conviction. The defendant pleaded guilty to the first count of an indictment charging him *585with rape first degree. At the time of his plea and while represented by his counsel Robert Moore, the following colloquy took place (in addition to other inquiries by the court) after the court asked if any application were to be made: “mb. moobk: Tes, Tour Honor, the defendant wishes to plead guilty to the first count of the indictment, the court: That’s the one charging him with rape, first degree, is that correct? mb. moobb: That is correct, the court: Q. Is that your plea, Clement? A. Tes, sir. Q. Tou plead guilty? A. Tes, sir.” Any typographical errors in the original judgment and commitment have been properly corrected to conform with the actual proceedings upon his plea of-guilty, as hereinabove shown. Defendant’s contentions that he was improperly convicted of rape, first degree and improperly committed thereon, are without merit. Order affirmed. Gibson, P. J., Herlihy, Reynolds, Staley, Jr., and Gabrielli, JJ., concur in memorandum by the court.